                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION

PATRICIA LIPPS                                                                   PLAINTIFF

vs.                               Civil No. 4:18-cv-04101

NANCY A. BERRYHILL                                                             DEFENDANT
Acting Commissioner, Social Security Administration


                                        JUDGMENT


       Comes now the Court on this the 6th day of June 2019, in accordance with the Memorandum

Opinion entered in the above-styled case on today’s date, and hereby considers, orders, and

adjudicates that the decision of the Commissioner of the Social Security Administration is

AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.


                                                         /s/ Barry A. Bryant
                                                         HON. BARRY A. BRYANT
                                                         U. S. MAGISTRATE JUDGE
